Citation Nr: 0326718	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  02-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for hypertension, in 
excess of 10 percent from December 16, 1999, and in excess of 
20 percent from April 27, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1972 to August 
1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which increased from 
noncompensable to 10 percent the rating for the veteran's 
service-connected hypertension, effective from December 16, 
1999.  The veteran entered notice of disagreement with this 
decision in April 2000; the RO issued a statement of the case 
in April 2002; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in June 2002.  In a March 
2002 rating decision during the appeal, the RO granted a 20 
percent rating for the veteran's service-connected 
hypertension, effective from April 27, 2000.  

The Board issued a decision in July 2002 that was 
subsequently vacated by a June 2003 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the July 2002 Board decision was vacated and remanded 
for readjudication in light of the Veterans Claims Assistance 
Act of 2000.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100. 

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, and in order to comply with the 
June 2003 Court order, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a conclusion similar to the 
one reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  The veteran may 
waive the right to notice and duty to assist required by the 
VCAA, although the record does not reflect that he has done 
so. 

To insure that the veteran is not mislead with regard to the 
rating criteria, the veteran is informed that the explanatory 
Notes to Diagnostic Code 7101, 38 C.F.R. § 4.104 (2002), as 
set out in the March 2001 RO rating decision, are a correct 
statement of the current regulation and rating criteria.  The 
Board would also point out to the veteran and his 
representative that service connection has been established 
for hypertension, which has been rated under Diagnostic Code 
7101 since service connection was established effective from 
August 1980.  Service connection has not been established for 
arteriosclerotic heart disease (coronary artery disease) or 
hypertensive heart disease, including myocardial infarction; 
therefore, the use of rating criteria for non-service-
connected disorders to rate the veteran's service-connected 
hypertension (hypertensive vascular disease) is prohibited.  
See 38 C.F.R. § 4.14 (2002) (both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided).  The veteran is advised that if 
he desires to pursue a claim for service connection for a 
cardiovascular disorder (other than hypertension), he should 
file with the RO a written claim for service connection for 
any such claimed disorder.  See 38 U.S.C.A. §§ 5100, 5101, 
and 5102 (West 2002); 38 C.F.R. §§ 3.150, 3.151 (2002). 

The Board further notes that the most recent VA compensation 
examination for hypertension was a fee basis examination 
conducted in February 2000.  As the issue is one of increased 
rating, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Additional VA examination should be afforded the veteran to 
aid in substantiating his claim for increased rating for 
service-connected hypertension. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).  The RO should also notify 
the veteran of what evidence is required to 
substantiate his claim for increased rating for 
hypertension (in excess of 10 percent from December 
16, 1999, and in excess of 20 percent from April 
27, 2000), what evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  

2.  The RO should contact the veteran and request 
that he furnish the names, addresses, and dates of 
treatment of all medical providers from whom he has 
received treatment for his service-connected 
hypertension since February 2000.  After securing 
the necessary authorizations for release of this 
information, the RO should seek to obtain copies of 
all treatment records referred to by the veteran.

3.  The RO should schedule the veteran for an 
appropriate VA examination in order to determine 
the severity of his service-connected hypertension.  
The claims folder should be made available to the 
examiner for review of pertinent documents therein.  
All indicated tests should be conducted, and the 
examiner should record measures of the veteran's 
diastolic and systolic pressures.  

4.  The RO should again review the record and 
readjudicate the issue of entitlement to an 
increased rating for hypertension (in excess of 10 
percent from December 16, 1999, and in excess of 20 
percent from April 27, 2000).  The RO should 
consider any additional evidence added to the 
record since the April 2002 statement of the case.  
If the benefits sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


